 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

        This Employment Agreement (the “Agreement”) is made and entered into as
of February 8, 2012 by and between Crown Alliance Capital Limited (fka Kinetic
Resources Corp.), a Nevada corporation (the “Company”), and Lorraine Fusco
(“Executive”).




RECITALS




       The Company desires to employ Executive, and the Executive desires to
accept such employment, on the terms and subject to the conditions set forth in
this Agreement.




        In consideration of the mutual promises set forth in this Agreement the
parties hereto agree as follows:

 

ARTICLE I
Term of Employment




        1.01   Subject to the provisions of Article V, and upon the terms and
subject to the conditions set forth in this Agreement, the Company will employ
Executive for the period beginning on the date first written above (the
“Commencement Date”) and ending on February 8, 2015 (the “Initial Term”). The
Initial Term shall be automatically renewed for up to three (3) successive
consecutive one (1) year periods (each, a “Renewal Term” and the Initial Term
and Renewal Term are collectively referred to as the “term of employment”)
thereafter unless either party sends notice to the other party, not more than
270 days and not less than 30 days before the end of the then-existing term of
employment, of such party’s desire to terminate the Agreement at the end of the
then-existing term, in which case this Agreement will terminate at the end of
the then-existing term. The parties understand and acknowledge that if Executive
remains employed by the Company after the end of the last Renewal Term, then
such employment shall be “at-will” unless this Agreement is extended, or
different terms are established, by the parties in writing.




ARTICLE II
Duties




        2.01(a) During the term of employment, Executive will:




                        (i)     Promote the interests, within the scope of her
duties, of the Company and devote, to the extent reasonably required to serve
the best interests of the Company, her full working time and efforts to the
Company’s business and affairs;




                        (ii)    Serve as President and Chief Executive Officer
of the Company, reporting directly to the Board of Directors of the Company; and




                        (iii)   Perform the duties and services consistent with
the title and function of such office, including without limitation, those, if
any, set forth in the Bylaws of the Company or as specifically set forth from
time to time by the Company’s Board of Directors (the “Board”).




                 (b)   Notwithstanding anything contained in clause 2.01(a)(i)
above to the contrary, nothing contained herein or under law shall be construed
as preventing Executive from (i) investing Executive’s personal assets in such
form or manner as will not require any services on the part of Executive in the
operation or the affairs of the companies in which such investments are made;
and (ii) engaging in any other professional, civic, or philanthropic activities,
provided that Executive’s investments or engagement does not result in a
violation of her covenants under this Section or Article VI hereof and are
otherwise disclosed to and approved by the Board in its sole discretion.





1







--------------------------------------------------------------------------------




ARTICLE III
Base Compensation




        3.01   The Company will compensate Executive for the duties performed by
her hereunder by payment of a base salary at the initial rate of One Hundred
Eighty Thousand Dollars ($180,000.00) per annum (the “Base”), payable in equal
semi-monthly installments, subject to customary withholding for federal, state,
and local taxes and other normal and customary withholding items. The Base will
be increased on February 8, 2013 and February 8, 2014 as follows:




·

February 8, 2013 - $200,000 per year

·

February 8, 2014 - $225,000 per year

·

Renewal Terms - as further agreed in writing by the Company and the Executive
or, if no further agreement is made, $225,000 per year.




        3.02   Bonus. In addition to the Base, the Company: (a) shall pay to the
Executive a signing bonus of $25,000; and (b) may pay to the Executive an annual
bonus of any amounts, whether in the form of cash, or grants of stock or stock
options, deemed reasonable and appropriate by the Company’s Board of Directors
based on the quality and nature of the Executive’s services and the performance
of the Company during such year.




ARTICLE IV
Reimbursement and Employment Benefits




        4.01   Health and Other Medical. Executive shall be eligible to
participate in all health, medical, dental, and life insurance employee benefits
as are available from time to time to other key executive employees (and their
families) of the Company.




        4.02   Reimbursable Expenses. The Company shall in accordance with its
standard policies in effect from time to time reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by her in the conduct of the
business of the Company provided that Executive submits all substantiation of
such expenses to the Company on a timely basis in accordance with such standard
policies and further provided that Executive receives prior approval for all
individual expenditures in excess of $5,000.




        4.03   Savings Plan. Executive will be eligible to enroll and
participate, and be immediately vested in, all Company savings and retirement
plans, including any 401(k) plans, as are available from time to time to other
key executive employees.




ARTICLE V
Termination




        5.01   General Provisions. Except as otherwise provided in this Article
V, at such time as Executive’s employment is terminated by the Executive or the
Company, any and all of the Company’s obligations under this Agreement shall
terminate, other than the Company’s obligation to pay Executive, within thirty
(30) days of Executive’s termination of employment, the full amount of any
unpaid Base and accrued but unpaid benefits earned by Executive pursuant to this
Agreement through and including the date of termination and to observe the terms
and conditions of any plan or benefit arrangement which, by its terms, survives
such termination of Executive’s employment. The payments to be made under this
Section 5.01 shall be made to Executive, or in the event of Executive’s death,
to such beneficiary as Executive may designate in writing to the Company for
that purpose, or if Executive has not so designated, then to the spouse of
Executive, or if none is surviving, then to the personal representative of





2







--------------------------------------------------------------------------------

the estate of Executive. Notwithstanding the foregoing, termination of
employment shall not affect the obligations of Executive under Article VI hereof
that, pursuant to the express provisions of this Agreement, continue in full
force and effect. Upon termination of employment with the Company for any
reason, Executive shall promptly deliver to the Company all Company property
including without limitation all writings, records, data, memoranda, contracts,
orders, sales literature, price lists, client lists, data processing materials,
and other documents, whether or not obtained from the Company or any Affiliate,
which pertain to or were used by Executive in connection with her employment by
the Company or which pertain to any Affiliate, including, but not limited to,
Confidential Information, as well as any automobiles, computers or other
furniture, fixtures or equipment which were purchased by the Company for
Executive or otherwise in Executive’s possession or control.




        5.02   Automatic Termination. This Agreement shall be automatically
terminated upon the first to occur of the following (a) the expiration of this
Agreement in accordance with Section 1.01 hereof, (b) the Company’s termination
pursuant to section 5.03, (c) the Executive’s termination pursuant to section
5.04 or (d) the Executive’s death.




        5.03   By the Company. This Agreement may be terminated by the Company
upon written notice to the Executive upon the first to occur of the following:




                 (a)   Disability. Upon the Executive’s Disability (as defined
herein). The term “Disability” shall mean, in the sole determination of the
Company’s Board, whose determination shall be final and binding, the reasonable
likelihood that the Executive will be unable to perform her duties and
responsibilities to the Company by reason of a physical or mental disability or
infirmity for either: (i) a continuous period of four months; or (ii) 180 days
during any consecutive twelve (12) month period.




                 (b)   For Convenience. Commencing at any time after February 8,
2013, upon ninety (90) days’ written notice by the Company, for any reason or no
reason.




                 (c)   Cause. Upon the Executive’s commission of Cause (as
defined herein). The term “Cause” shall mean the following:




                        (i)     Any violation by Executive of any material
provision of this Agreement (including without limitation any violation of any
provision of Sections 6.01, 6.02 or 6.03 hereof any and all of which are
material in all respects), upon notice of same by the Company describing in
detail the breach asserted and stating that it constitutes notice pursuant to
this Section 5.03(b)(i), which breach, if capable of being cured, has not been
cured to the Company’s sole and absolute satisfaction within 30 days after such
notice (except for breaches of any provisions of sections 6.01, 6.02 or 6.03
which are not subject to cure or any notice);




                        (ii)    Embezzlement by Executive of funds or property
of the Company;




                        (iii)   Habitual absenteeism, bad faith, fraud, refusal
to perform her duties, gross negligence or willful misconduct on the part of
Executive in the performance of her duties as an employee of the Company,
provided that the Company has given written notice of and an opportunity of not
less than 30 days to cure such breach, which notice describes in detail the
breach asserted and stating that it constitutes notice pursuant to this Section
5.03(b)(iii), provided that no such notice or opportunity needs to be given if
(x) in the judgment of the Company’s Board of Directors, such conduct is
habitual or would unnecessarily or unreasonably expose the Company to undue risk
or harm or (y) one previous notice had already been given under this section or
under section (i) above; or








3







--------------------------------------------------------------------------------

                        (iv)   a felonious act, conviction, or plea of nolo
contendere of Executive under the laws of the United States or any state (except
for any conviction or plea based on a vicarious liability theory and not the
actual conduct of the Executive).




        5.04   By the Executive. This Agreement may be terminated by the
Executive upon written notice to the Company upon the first to occur of the
following:




                 (a)   Change in Control. Within six (6) months after a “Change
in Control” (as defined herein) of the Company (unless Executive is not offered
a position in the buying or succeeding owner with equal or better economic terms
as this Agreement). The term “Change in Control” shall be deemed to have
occurred at such time as (i) any person or entity (or person or entities which
are affiliated or acting as a group or otherwise in concert) is or becomes the
beneficial owner, directly or indirectly, of securities representing 50% or more
of the combined voting power for election of directors of the then outstanding
securities of the Company (other than stockholders which own greater than fifty
percent (50%) of the stock of the Company as of the effective date of this
Agreement); (ii) the members of the Company approve any merger or consolidation
as a result of which its membership interests shall be changed, converted, or
exchanged (other than a merger with a wholly-owned subsidiary of the Company) or
any liquidation of the Company or any sale or other disposition of all or
substantially all of the assets or earning power of the Company; or (iii) the
members of the Company approve any merger or consolidation to which the Company
is a party as a result of which the persons who were members of the Company
immediately before the effective date of the merger or consolidation shall have
beneficial ownership of less than 50% of the combined voting power for election
of directors or the equivalent of the surviving corporation following the
effective date of such merger or consolidation; provided, however, that no
Change in Control shall be deemed to have occurred as a result of the sale or
transfer of membership interests of the Company to an employee benefit plan
sponsored by the Company or an affiliate thereof or if the new employer offers
to employ the Executive on substantially the same terms and conditions as set
forth in this Agreement (except that the Base shall not be reduced below the
then-existing Base).




                 (b)   Constructive Termination. Upon the occurrence of a
“Constructive Termination” (as defined herein) by the Company. The term
“Constructive Termination” shall mean any of the following: any breach by the
Company of any material provision of this Agreement, including, without
limitation, the assignment to the Executive of duties inconsistent with her
position specified in Section 2.01 hereof or any breach by the Company of such
Section, which is not cured within 60 days after written notice of same by
Executive, describing in detail the breach asserted and stating that it
constitutes notice pursuant to this Section 5.04.




                 (c)   Voluntary Termination. Executive’s resignation for
reasons other than as specified in Section 5.04(a) and (b).




        5.05   Consequences of Termination. Upon any termination of Executive’s
employment with the Company, except for a termination by the Company for Cause
as provided in Section 5.03(b) hereof or for a termination by the Executive
pursuant to Section 5.04(c) hereof, the Executive shall be entitled to (a) a
payment equal to the lesser of (i) three (3) months’ or (ii) the length of the
remaining term hereof worth of the then-existing Base (the “Severance”) and (b)
retain the benefits set forth in Article IV for the lesser of (x) three (3)
months or (y) the length of the remaining term hereof. The Severance shall be
paid, at Company’s option, either (x) in a lump sum upon termination with such
payments discounted by the U.S. Treasury rate most closely comparable to the
applicable time period left in the Agreement or (y) as and when normal payroll
payments are made. Executive expressly acknowledges and agrees that the payment
of Severance to Executive hereunder shall be liquidated damages for and in full
satisfaction of any and all claims Executive may have relating to or arising out
of Executive’s employment or termination of





4







--------------------------------------------------------------------------------

Executive’s employment by the Company or relating to or arising out of this
Agreement and the termination thereof, including, without limitation, those
causes of action arising under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. §621 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §2000e et seq., the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §12101 et seq., the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. §201 et seq., the Civil Rights Act of April 9,
1866.1 42 U.S.C. §1981 et seq., the National Labor Management Relations Act, 29
U.S.C. §141 et seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et
seq., and the Family Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
Notwithstanding the foregoing, Executive’s right to receive Severance Pay is
contingent upon Executive not violating any of her on-going obligations under
this Agreement.




        5.06   Representations. Executive represents, warrants, and covenants to
Company that (a) there is no other agreement or relationship which is binding on
her which prevents her from entering into or fully performing under the terms
hereof and (b) the Company may contact any past, present, or future entity with
whom she has a business relationship and inform such entity of the existence of
this Agreement and the terms and conditions set forth herein.




ARTICLE VI
Covenants




        6.01   Competition/Solicitation. (a) During the period in which
Executive performs services for the Company and for a period of twenty-four (24)
months after termination of Executive’s employment with the Company, regardless
of the reason, Executive hereby covenants and agrees that she shall not,
directly or indirectly, except in connection with her duties hereunder or
otherwise for the sole account and benefit of the Company, whether as a sole
proprietor, partner, member, shareholder, employee, director, officer,
guarantor, consultant, independent contractor, or in any other capacity as
principal or agent, or through any person, subsidiary, affiliate, or employee
acting as nominee or agent, except with the consent of the Company:




                        (i)     Conduct or engage in, or be interested in or
associated with, any person or entity anywhere in North America (plus any such
additional geographical markets to which the Company may have expanded during
the course of Executive ‘s employment) other than the Company and its affiliates
which conducts or engages in the Business (plus any such additional product or
service markets to which the Company may have expanded during the course of
Executive ‘s employment);




                        (ii)    Solicit, attempt to solicit, or accept business
from, or cause to be solicited or have business accepted from, any then-current
customers of Company, any persons or entities who were customers of the Company
within the 180 days preceding the Termination Date, or any prospective customers
of the Company for whom bids were being prepared or had been submitted as of the
Termination Date; or




                        (iii)   Induce, or attempt to induce, hire or attempt to
hire, or cause to be induced or hired, any employee of the Company, or persons
who were employees of the Company within the 180 days preceding the Termination
Date, to leave or terminate her or her employment with the Company, or hire or
engage as an independent contractor any such employee of the Company.




                 (b)   Notwithstanding the foregoing, Executive shall not be
prevented from (i) investing in or owning up to two percent (2%) of the
outstanding stock of any corporation engaged in any business provided that such
shares are regularly traded on a national securities exchange or in any
over-the-counter market or (ii) retaining any shares of stock in any corporation
which Executive owned before the date of her employment with the Company.





5







--------------------------------------------------------------------------------




        6.02   Confidential Information. Executive acknowledges that in her
employment she is or will be making use of, acquiring, or adding to the
Company’s confidential information which includes, but is not limited to,
memoranda and other materials or records of a proprietary nature; technical
information regarding the operations of the Company; and records and policy
matters relating to finance, personnel, market research, strategic planning,
current and potential customers, lease arrangements, service contracts,
management, and operations. Therefore, to protect the Company’s confidential
information and to protect other employees who depend on the Company for regular
employment, Executive agrees that she will not in any way use any of said
confidential information except in connection with her employment by the
Company, and except in connection with the business of the Company she will not
copy, reproduce, or take with her the original or any copies of said
confidential information and will not directly or indirectly divulge any of said
confidential information to anyone without the prior written consent of the
Company.




        6.03   Inventions. All discoveries, designs, improvements, ideas, and
inventions, whether patentable or not, relating to (or suggested by or resulting
from) products, services, or other technology of the Company or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of the Company or any Affiliate that may
be conceived, developed, or made by Executive during employment with the Company
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company or an Affiliate. Executive
shall immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of the Company or any Affiliate
therein. These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with the Company. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of the Company or any Affiliate is used by Executive and
which is developed entirely on Executive’s own time, unless (a) such Invention
relates (i) to the business of the Company or an Affiliate or (ii) to the actual
or demonstrably anticipated research or development of the Company or an
Affiliate, or (b) such Invention results from work performed by Executive for
the Company.




        6.04   Non-Disparagement. For a period commencing on the date hereof and
continuing indefinitely, Executive hereby covenants and agrees that she shall
not, directly or indirectly, defame, disparage, create false impressions, or
otherwise put in a false or bad light the Company, its products or services, its
business, reputation, conduct, practices, past or present employees, financial
condition or otherwise.




        6.05   Blue Penciling. If at the time of enforcement of any provision of
this Agreement, a court shall hold that the duration, scope, or area restriction
of any provision hereof is unreasonable under circumstances now or then
existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court for the
stated duration, scope, or area.




        6.06   Remedies. Executive acknowledges that any breach by her of the
provisions of this Article VI of this Agreement shall cause irreparable harm to
the Company and that a remedy at law for any breach or attempted breach of
Article VI of this Agreement will be inadequate, and agrees that,
notwithstanding section 9.01 hereof, the Company shall be entitled to exercise
all remedies available to it, including specific performance and injunctive and
other equitable relief, without the necessity of posting any bond, in the case
of any such breach or attempted breach.




ARTICLE VII
Assignment




7.01   This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and shall relieve the Company of its
obligations hereunder if the assignment is pursuant to a Change in Control.
Neither this Agreement nor any rights hereunder shall be assignable by Executive
and any such purported assignment by her shall be void.



6







--------------------------------------------------------------------------------

        


ARTICLE VIII
Entire Agreement




        This Agreement constitutes the entire understanding between the Company
and Executive concerning her employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, and/or any
compensation, bonuses or incentives. Each party hereto shall pay its own costs
and expenses (including legal fees) except as otherwise expressly provided
herein incurred in connection with the preparation, negotiation, and execution
of this Agreement. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.




ARTICLE IX
Applicable Law; Miscellaneous




        9.01   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada. All actions brought to
interpret or enforce this Agreement shall be brought in federal or state courts
located in Clark County, Nevada. Notwithstanding the foregoing, at the sole
option of the Company, all controversies under this Agreement may be subject to
resolution by arbitration. Without limiting the generality of the foregoing, the
following shall be considered controversies for this purpose: (i) all questions
relating to the interpretation or breach of this Agreement; (ii) all questions
relating to any representations, negotiations, and other proceedings leading to
the execution of this Agreement; and (iii) all questions as to whether the right
to arbitrate any such question exists. Any party may, without inconsistency with
this Agreement, seek from a court any interim or provisional relief that may be
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the tribunal’s determination
of the merits of the controversy). The tribunal shall have authority to make the
final determination of the rights of the parties, including authority to make
permanent, modify, or dissolve any judicial order granting such provisional
relief. The Company, if it desires arbitration, shall so notify the other
parties, identifying in reasonable detail the matters to be arbitrated and the
relief sought. Arbitration shall be before a three-person tribunal of neutral
arbitrators, consisting of attorneys with at least ten (10) years’ experience in
commercial law. The American Arbitration Association (“AAA”) shall submit a list
of persons meeting the criteria outlined above, and the parties shall mutually
agree upon the three arbitrators. If the parties fail to select arbitrators as
required above within twenty (20) days after delivery of notice from the party
desiring arbitration, the AAA shall appoint the arbitrator or arbitrators that
have not been selected by the parties. The arbitrators shall be entitled to a
fee commensurate with their fees for professional services requiring similar
time and effort. All matters arbitrated hereunder shall be arbitrated in Clark
County, Nevada, and shall be governed by Nevada law, exclusive of its
conflicts-of-laws rules. The arbitrators shall conduct a hearing no later than
sixty (60) days after designation of the tribunal, and a decision shall be
rendered by the arbitrators within thirty (30) days after the hearing. At the
hearing, the parties shall present such evidence and witnesses as they may
choose, with or without counsel. Adherence to formal rules of evidence shall not
be required but the arbitration panel shall consider any evidence and testimony
that it determines to be relevant, in accordance with procedures that it
determines to be appropriate. Any award entered shall be made by a written
opinion stating the reasons for the award made. The arbitrators may award legal
or equitable relief, including but not limited to specific performance. The
arbitrators are not empowered to award damages in excess of compensatory
damages, and each party irrevocably waives any right to recover such damages
with respect to any dispute resolved by arbitration. This submission and
agreement to arbitrate





7







--------------------------------------------------------------------------------

shall be specifically enforceable. Arbitration may proceed in the absence of any
party if notice of the proceedings has been given to such party. The parties
agree to abide by all awards rendered in such proceedings. Such awards shall be
final and binding on all parties. Each party shall continue to perform its
obligations under this Agreement pending conclusion of the arbitration. No party
shall be considered in default hereunder during the pendency of arbitration
proceedings relating to such default. The arbitrators’ fees and other costs of
the arbitration shall be borne by the party against which the award is rendered,
except as the arbitration panel may otherwise provide in its written opinion.




        9.02   Attorneys’ Fees. In addition to all other rights and benefits
under this Agreement, each party agrees to reimburse the other for, and
indemnify and hold harmless such party against, all costs and expenses
(including attorney’s fees) incurred by such party (whether or not during the
term of this Agreement or otherwise), if and to the extent that such party
prevails on or is otherwise successful on the merits with respect to any action,
claim or dispute relating in any manner to this Agreement or to any termination
of this Agreement or in seeking to obtain or enforce any right or benefit
provided by or claimed under this Agreement, taking into account the relative
fault of each of the parties and any other relevant considerations.




        9.03   Indemnification of Executive. The Company shall indemnify and
hold harmless Executive to the full extent authorized or permitted by law with
respect to any claim, liability, action, or proceeding instituted or threatened
against or incurred by Executive or her legal representatives and arising in
connection with Executive’s conduct or position at any time as a director,
officer, employee, or agent of the Company or any subsidiary thereof. The
Company shall not change, modify, alter, or in any way limit the existing
indemnification and reimbursement provisions relating to and for the benefit of
its directors and officers without the prior written consent of the Executive,
including any modification or limitation of any directors and officers liability
insurance policy.




        9.04   Waiver. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a continuing waiver or a waiver of any similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party hereto which are not set
forth expressly in this Agreement.




        9.05   Unenforceability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.




        9.06   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.




        9.07   Section Headings. The section headings contained in this
Agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.














8







--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.




CROWN ALLIANCE CAPITAL LIMITED







By: /s/ Lorraine Fusco 




Print name: Lorraine Fusco

 

Title: President

















/s/ Loraine Fusco

Loraine Fusco
































9





